The complainant was not a purchaser of land at tax sale, nor did the complainant purchase the tax certificate from a person who purchased the land at tax sale. When the land was sold by the City at tax sale it was purchased by the City. In that transaction did the City have a contract with itself the obligation of which could be interfered with by subsequent legislation?
If not, then Chapter 15053, Acts of 1931, cannot be said to impair the obligation of a contract evidenced by the sale *Page 872 
at tax sale of a parcel of land at which the City was both seller and purchaser. The land was sold by the City of Miami on June 3, 1929, for the non-payment of City taxes levied for the year 1928 and purchased by the City. The certificate was assigned by the City in November, 1929, to Ranger Realty Company and by that Company assigned in June, 1931, to complainant. A deed was issued to complainant on that certificate a month later.
On the date of the tax deed Chapter 15053, supra, was in effect, which deals with the foreclosure in equity of tax certificates and tax deeds. The proviso in the one section of the Act is that no suit shall be brought on any tax sale certificate upon any homestead until after the expiration of four years from the date of such certificate. The suit in this case was brought two years and three months and three weeks after the date of the certificate. The attempt to distinguish between tax certificates and tax deeds in the matter of the foreclosure of the liens supposed to be evidenced by them has no basis in substance. The Act treats them all as liens, one having no superiority over the other. To say that a clerical act in issuing a tax deed on a tax certificate defeats the benefits which Chapter 15053, supra, seeks to extend to a home owner is to sacrifice the grain to chaff.
I think the motion to dismiss should have been granted.
BROWN, J., concurs.